MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       Nov 15 2018, 11:11 am

court except for the purpose of establishing                         CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael Frischkorn                                      Curtis T. Hill, Jr.
Frischkorn Law LLC                                      Attorney General of Indiana
Fortville, Indiana
                                                        Monika Prekopa Talbot
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Helen L. Poynter,                                       November 15, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1463
        v.                                              Appeal from the Hamilton
                                                        Superior Court
State of Indiana,                                       The Honorable William J. Hughes,
Appellee-Plaintiff                                      Judge
                                                        The Honorable Jeffrey Eggers,
                                                        Senior Judge
                                                        Trial Court Cause No.
                                                        29D03-1702-CM-1305



Vaidik, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1463 | November 15, 2018        Page 1 of 6
                                          Case Summary
[1]   Helen L. Poynter was convicted of four counts of Class A misdemeanor

      invasion of privacy for sending Christmas cards to her son, daughter-in-law,

      and two grandchildren in violation of a protective order that the family had

      obtained against her in Wisconsin. Helen now appeals, arguing that the

      evidence is insufficient to prove that she violated the Wisconsin protective

      order. We affirm.



                            Facts and Procedural History
[2]   On October 4, 2013, Norman Poynter, his wife Lynn, and his two sons G.P.

      and N.P. (“the family”) obtained an “INJUNCTION – Harassment (Order of

      Protection – 30711)” against Helen in a Wisconsin trial court (everyone lived in

      Wisconsin at the time). The protective order, which expired October 4, 2017,

      provides:


              THE COURT ORDERS:


              1. [Helen] cease or avoid the harassment of the [family].


              2. [Helen] avoid the [family’s] residence and/or any premises
              temporarily occupied by the [family].


              3. [Helen] avoid contact that harasses or intimidates the [family].
              Contact includes: contact at [the family’s] home, work,
              school, public places, in person, by phone, in writing, by
              electronic communication or device, or in any other manner.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1463 | November 15, 2018   Page 2 of 6
                                                   *****


               6. Other: … Helen Poynter must stay 1,000 feet away from the
               [family].


      Ex. 1.


[3]   In January 2015, the family moved to Noblesville, about five hours away from

      where they lived in Wisconsin, for Norman’s new job. The family did not tell

      Helen that they were moving or have any contact with her. Tr. p. 68. The

      family also did not “advertise [their] new contact information online.” Id.


[4]   In December 2016, the family received three Christmas cards from Helen in the

      mail: one for Norman and Lynn, one for G.P., and one for N.P. The letters,

      which were sent by USPS Priority Mail with tracking numbers, see Exs. 3-5,

      contained handwritten notes and photographs, and the boys’ cards each

      contained a $25.00 cashier’s check.


[5]   About a month later, on January 29, 2017, G.P. was home alone when Helen

      knocked on the front door. G.P. called his father, who told him to lock the

      door and not answer it. After about a minute, Helen left. The family’s home-

      surveillance system captured this incident. The family contacted the police.


[6]   Thereafter, the State charged Helen with five counts of Class A misdemeanor

      invasion of privacy, Count 1 for going to the family’s house and Counts 2-5

      (one for each family member) for sending the Christmas cards. A jury trial was

      held in May 2018. The video from the family’s home-surveillance system was


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1463 | November 15, 2018   Page 3 of 6
      admitted into evidence as well as the Christmas cards, photographs, and

      cashier’s checks. During closing argument, defense counsel argued that the

      Christmas cards were not “demonstratively harassing or intimidating” because

      they contained “[e]xpressions of love and endearment” and “[s]easonal

      greetings.” Tr. pp. 120-21. The State argued in response:


              They didn’t want contact and it’s hard to be more clear than that.
              . . . They got the protective order out of Wisconsin. They
              moved and never told [Helen] where they were going. They
              never went out of their way to share. Never said what was going
              on. . . . The contact itself from her is the harassment.


      Id. at 123. The jury found Helen guilty as charged, and the trial court sentenced

      her to concurrent terms of 8 days executed and 357 days suspended to

      probation.


[7]   Helen now appeals her convictions for Counts 2-5 only.



                                Discussion and Decision
[8]   Helen contends that the evidence is insufficient to support her convictions for

      Counts 2-5. When reviewing the sufficiency of the evidence to support a

      conviction, appellate courts must consider only the probative evidence and

      reasonable inferences supporting the verdict. Sallee v. State, 51 N.E.3d 130, 133

      (Ind. 2016). It is the fact-finder’s role, not that of appellate courts, to assess

      witness credibility and weigh the evidence to determine whether it

      is sufficient to support a conviction. Id. It is not necessary that the evidence


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1463 | November 15, 2018   Page 4 of 6
       “overcome every reasonable hypothesis of innocence.” Id. (quotation omitted).

       The evidence is sufficient if an inference may reasonably be drawn from it to

       support the verdict. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).


[9]    Indiana Code section 35-46-1-15.1(a)(9) provides that a person who knowingly

       or intentionally violates “an order issued in another state that is substantially

       similar to an order described in subdivisions (1) through (8)” commits Class A

       misdemeanor invasion of privacy. At trial, the parties stipulated that “the

       Wisconsin ‘INJUNCTION – Harassment (Order of Protection – 30711)’ that

       was entered . . . on October 4, 2013, is substantially similar to a protective order

       to prevent domestic or family violence” under Section 35-46-1-15.1(a)(1).

       Appellant’s App. Vol. II p. 96; Tr. pp. 106-07.


[10]   Helen argues that she did not “harass” the family as prohibited by the

       Wisconsin protective order and that the State therefore failed to prove that she

       violated it. According to Wisconsin law, “harassment” means:


               1. Striking, shoving, kicking or otherwise subjecting another
               person to physical contact; engaging in an act that would
               constitute abuse under s. 48.02(1), sexual assault under s.
               940.225, or stalking under s. 940.32; or attempting or threatening
               to do the same.


               2. Engaging in a course of conduct or repeatedly committing
               acts which harass or intimidate another person and which
               serve no legitimate purpose.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1463 | November 15, 2018   Page 5 of 6
       Wis. Stat. § 813.125(1) (emphasis added). Helen does not dispute that she

       engaged in “a course of conduct” or “repeatedly” committed acts for purposes

       of Wis. Stat. § 813.125(1). Rather, she argues that she had a “legitimate

       reason” for contacting the family. Specifically, she asserts that “sending

       Christmas cards to her children and grandchildren is a legitimate reason that is

       not intended to harass or intimidate.” Appellant’s Br. p. 10. But Helen does

       not explain why this is a “legitimate reason.” The evidence shows that not only

       did Norman and his family get a protective order against Helen, but they no

       longer communicated with her and did not tell her that they were moving five

       hours away. Helen then sent Christmas cards to the family. As the State points

       out on appeal, Helen sent them by Priority Mail with tracking numbers, which

       suggests that she was trying to confirm the family’s location. Appellee’s Br.

       p. 11; see also Tr. p. 146 (trial judge saying he agreed with the jury’s verdict, in

       part, because the Christmas cards were sent “with tracking numbers”). And

       when there was no response from the Christmas cards, Helen showed up at

       their front door. The evidence is sufficient to prove that Helen violated the

       Wisconsin protective order. We therefore affirm her convictions for Counts 2-

       5.


[11]   Affirmed.


       Riley, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1463 | November 15, 2018   Page 6 of 6